 RAY C. LAPP AIR CONDITIONINGRay C. Lapp Air Conditioning, Inc. and Sheet MetalWorkers' International Association, LocalUnion 100.1 Case 5-CA-1419715 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 18 November 1982 Administrative LawJudge Sidney J. Barban issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder. 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and hereby orders that the Respondent, RayC. Lapp Air Conditioning, Inc., Cumberland,The name of the Charging Party, formerly Local Union 102, hasbeen amended to reflect its merger with Local Union 100 of the sameInternational.I In par. 2 of the "Analysis and Conclusions" section of his decision,the judge cited Pacific Aggregates, 231 NLRB 214 (1977), to support theproposition that "if Respondent and Weathervane constitute a single em-ployer, or alter egos, within the purposes of the Act, employing employ-ees within the appropriate unit, then it would appear that Respondentmust comply with the agreement on behalf of all such employees." Weagree with the judge's statement, but find Shellmaker, Inc., 265 NLRB749 (1982); and Peter Kiewit Sons' Co., 206 NLRB 562 (1973), vacated onother grounds 518 F.2d 1040 (D.C. Cir. 1975), affd. in part, vacated inpart, and remanded 425 U.S. 800 (1976), more directly in point as legalauthority.In affirming the judge's decision, Chairman Dotson and MemberDennis do not rely on any implication in Associated General Contractors ofCal(fornia, 242 NLRB 891, 893 (1979), enfd. as modified 633 F.2d 766(9th Cir. 1980), cert. denied 452 U.S. 915 (1981); and Leonard B. Hebert,Jr., & Co, 259 NLRB 881, 886 (1981), enfd. 696 F.2d 1120 (5th Cir.1983), cert. denied 114 LRRM 2567, 104 S.Ct. 76 (1983), that the infor-mation the Union sought in this case would be presumptively relevant be-cause it enables the Union to evaluate whether Weathervane's operationsare so interrelated with the Respondent's operations that Weathervane'semployees should be included in the same bargaining unit. Instead, theyfind that a union must demonstrate reasonable or probable relevancewhenever the requested information ostensibly relates to employees out-side the represented bargaining unit even though the information mayshow ultimately that the employees are part of the bargaining unit be-cause of the existence of a single employer or an alter ego relationship.Member Zimmerman does not find that Associated General Contractorsand Leonard B. Hebert. Jr., imply that the information the Union soughthere is presumptively relevant without the Union first having to demon-strate its relevance. To the contrary, both cases make clear that a unionmust establish a good-faith belief that employees may have been excludedimproperly from the bargaining unit in order to demonstrate the "reason-able or probable relevance" of the information requested. See Leonard B.Hebert. Jr., at 884-886.' We shall issue a new notice to employees in lieu of that recommend-ed by the judge to conform more closely to the Order.270 NLRB No. 100Maryland, its officers, agents, successors, and as-signs, shall take the action set forth in the Order,except that the attached notice is substituted forthat of the administrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with SheetMetal Workers' International Association, LocalUnion 100, by refusing to furnish the informationsought by the Union, as stated below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act.WE WILL, on request, furnish to Sheet MetalWorkers' International Association, Local Union100 the information sought by the Union in its let-ters to the Company dated 29 December 1981 and15 January 1982, including information concerningthe ownership, operational, and business relation-ships between the Company and Weathervane, Inc.RAY C. LAPP AIR CONDITIONING,INC.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at Baltimore, Maryland, on September17, 1982, on a complaint issued May 4, 1982, based on acharge filed by Sheet Metal Workers' International Asso-ciation, Local Union 102' on March 25, 1982. The com-plaint alleges that the Respondent violated Section8(aX5) and (1) of the National Labor Relations Act(herein the Act), by failing and refusing to furnish to theUnion certain requested information alleged to be neces-sary and relevant to the Union's performance of its func-tion as the exclusive collective-bargaining representativeof employees in an appropriate bargaining unit. Theanswer to the complaint denies the unfair labor practicesalleged, but admits allegations sufficient to justify the as-sertion of jurisdiction in this matter (the Respondent,with an office and place of business at Cumberland,I After the charge in this matter was filed, Local 102 and several otherlocals of the Sheet Metal Workers' International Association merged intoLocal 100. It is not disputed, and I find that for the purposes of this pro-ceeding, Local 102 and Local 100 may be treated as the same entity,which will be referred to herein as the Union.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaryland, while engaged in the fabrication and installa-tion of duct work, in a recent annual period purchasedand received materials and supplies at its Cumberland fa-cility valued in excess of $50,000 directly from pointsand places outside the State of Maryland), and to supporta finding that the Union is a labor organization withinthe meaning of the Act.On the entire record in this case,2and after due con-sideration of the oral argument made at the hearing andthe brief filed by the Respondent, I make the followingFINDINGS AND CONCLUSIONSThe Union, during all times material to this case, hasrepresented and continues to represent certain employeesof the Respondent for the purposes of collective bargain-ing.3The Respondent and the Union were parties to abargaining agreement in 1981, and have completed, oralmost completed a successor agreement effective fromMay 1, 1982, to April 30, 1984.In 1981, Richard Drake, who was then business agentfor Local 102 (and since April 1, 1982, has been businessagent and president of Local 100), with his office in theWashington, D.C. area, began receiving reports fromvarious sources in the Cumberland area indicating thatthe Respondent was involved with another company,Weathervane, Inc., operating out of the same location asthe Respondent, but not complying with the union agree-ment to which the Respondent was a party.4Drake testified that he heard rumors "through thebuilding trades" (I assume this refers to either the Build-ing Trades Council or individual building trades unions)that the Respondent was operating "two companies,"and had reports from a union agent on the scene statingfrom personal observation and contacts with employeesthat Respondent was operating "two businesses from thesame location." He then had another agent secure fromthe Maryland State Department of Assessments and Tax-ation copies of reports filed by both the Respondent andWeathervane, which show that the Respondent was in-corporated on April 1, 1968, and Weathervane on May26, 1969, that both are engaged in the business of "AirConditioning," and both are located on Blackiston Streetin Cumberland. The reports show that the president andvice president of the Respondent are Ray C. Lapp and2 The General Counsel's motion to correct the record in this matter, towhich no objection has been received, is granted.a The unit covered by the agreements between the Union and the Re-spondent is as follows:All employees of the [Respondent] engaged in ...(a) manufacture,fabrication, assembling, handling, erection, installation, dismantling,conditioning, adjustment, alteration, repairing and servicing of allferrous or nonferrous metal work and all other materials used in lieuthereof and of all air-veyor systems regardless of materials used in-cluding the setting up of all equipment and all reinforcements in con-nection therewith; (b) all lagging over insulation and all duct lining;(c) testing and balancing of all airhandling euipment [sic] and ductwork; (d) the preparation of all shop and field sketches used in fabri-cation and erection, including those taken from original archtecturaland engineering drawings or sketches, and (e) all other work includ-ed in the jurisdictional claims of Sheet Metal Workers' InternationalAssociation.Thus, Drake testified that as a result of the information which he hadreceived, there "appeared to be violations of the collective bargainingagreement in the areas of rate of pay, benefits, conditions of having mem-bers join my Association as a membership, and subcontracting clauses."Annabelle G. Lapp, respectively, and the directors of theRespondent are Ray C. Lapp, and Annabelle G. Lapp,and Thomas Lapp; that the president, vice president, andsecretary respectively, of Weathervane are Annabelle M.Lapp, Ray C. Lapp, and Annabelle G. Lapp, and thatthe directors of that company are A. G. Lapp, R. C.Lapp, and R. Wilson. It appears that all of these line inCumberland, except possibly R. Wilson, for whom noaddress is given.On December 29, 1981, Drake wrote the Respondentin material part as follows:In order to enable Sheet Metal Workers' Local 102to fully apply and enforce the terms of its collectivebargaining agreement with Ray C. Lapp Air Condi-tioning, Inc., and to serve in its capacity as bargain-ing agent of the sheet metal workers employed byyour firm, we are requesting that you provide thefollowing information concerning a possible connec-tion between Ray C. Lapp Air Conditioning, Inc.,and a firm known as Weather Vane Company, Inc.We assure you that this information is sought solelyto enable us to apply and enforce the terms of ourcollective bargaining agreement with you.... Weask only to ensure that all employees represented byLocal 102 have their terms and conditions of em-ployment governed by our current collective bar-gaining agreement. We feel that we are entitled tothe following information under the terms of theNational Labor Relations Act.Please provide the following information:1. State whether any officer or director of Ray C.Lapp Air Conditioning, Inc., occupies any posi-tion as officer, director or employee of the Weath-er Vane Company, Inc.2. State whether any shareholders of stock in RayC. Lapp Air Conditioning, Inc., serve as share-holders of Weather Vane Company, Inc., or holdor occupy any position as officer or employee ofWeather Vane Company, Inc.3. State whether any officer or director of Ray C.Lapp Air Conditioning, Inc. owns stock in Weath-er Vane Company, Inc. and, if so, what percent-age of stock is owned by that Individual.4. State whether any officer or director of Ray C.Lapp Air Conditioning, Inc. has served as super-visor of employees employed by Weather VaneCompany, Inc.5. State whether Weather Vane Company, Inc. hassub-contracted any work from Ray C. Lapp AirConditioning, Inc., within the trade and territorialjurisdiction of Local 102.6. State whether any contracts between Ray C.Lapp Air Conditioning, Inc. and any other con-tractor have been assigned to the Weather VaneCompany, Inc. Also state whether any contractsbetween the Weather Vane Company, Inc. andother contractors have been assigned to Ray C.Lapp Air Conditioning, Inc.642 RAY C. LAPP AIR CONDITIONING7. State whether any employees of Ray C. Lapp AirConditioning, Inc. have been employed by theWeather Vane Company, Inc., and state the termsof such employment.8. State whether any equipment, material, suppliesor vehicles have been exchanged by and betweenRay C. Lapp Air Conditioning, Inc. and WeatherVane Company, Inc. State the rate for compensa-tion for any such exchange of material, equipment,etc.Again, we assure that this information is soughtsolely to enable Local 102 to apply the terms of itscurrent collective bargaining agreement with RayC. Lapp Air Conditioning, Inc. and for no otherreason.By letter dated January 8, 1982, the Respondent'spresident, Ray C. Lapp, responded, disclaiming knowl-edge of any requirement under the Act to provide the in-formation sought and requesting that the Union provide"specific references."The Union, in a lengthy letter dated January 15, 1982,replied, in material part:We have been advised by our attorneys that our re-quest for information is required under the provi-sions of Section 8(a)(5) of the Act.... I woulddirect your attention to the case of Doubarn SheetMetal, Inc..... reported in Vol. 243 of the NLRBReports as no. 104.We believe that the connection between Ray C.Lapp Air Conditioning, Inc. and Weather VaneCompany, Inc. may be sufficient to constitute a vio-lation by Ray C. Lapp Air Conditioning, Inc. ofArticle 2 of the Standard Form of Union Agree-ment, which is made applicable here pursuant toSection 2 of the contract [between the parties.]"We also feel there may be the basis for a violationof the wage provisions of the current contract and afurther violation of the obligation to contribute tothe pension, welfare, apprentice and vacation fundspursuant to the terms of the current agreement.Accordingly, we renew our request to be providedimmediately with full and responsive answers to therequests submitted to you previously.Respondent has not supplied the information re-quested to the Union.I Only the bargaining agreement effective from May 1, 1982, to April30, 1984, was placed in evidence. Art. II, sec. I of that agreement pro-vides, in essence, that the Respondent shall not subcontract or assign cov-ered work to be performed at a jobsite to a contractor who has notagreed in writing to comply with the terms and conditions of the bar-gaining agreement. Sec. 2 of that article provides, in essence, that the Re-spondent shall not subcontract prefabrication of covered work to a con-tractor who does not pay employees engaged in such work the prevailingwage established by the agreement. Considering the nature of theseclauses, and in the absence of any contention that these provisions arenew or substantially changed from the prior agreement, I infer that thesesame clauses appeared in the prior agreement.In negotiations for the 1982-1984 bargaining agree-ment, the Union asserted that, not having received theinformation requested, it maintained its position that anyagreement reached covering the Respondent was also ap-plicable to Weathervane. Respondent disputed this.Analysis and ConclusionsDuring 1981, when the Respondent and the Unionwere parties to a collective-bargaining agreement provid-ing for wages, benefits, and other conditions of employ-ment of the Respondent's employees represented by theUnion, the Union received information from its agents,from other union representatives, and from reports filedwith the State of Maryland which indicated that asecond company (Weathervane), which was not comply-ing with the union bargaining agreement, was operatingout of the same premises and was engaged in the samebusiness as the Respondent, and apparently was beingoperated by the same, or substantially the same, personsas were operating the Respondent's business. As a result,the Union wrote the Respondent, asking replies to eightspecific questions designed to assist the Union in deter-mining whether the Respondent and Weathervane were,for the purposes of the Act, a single employer (or alteregos) obligated to comply with the terms and conditionsof the bargaining agreement for all employees describedin the contract employed by both companies. Respond-ent refused to supply the requested information, thoughassured that the Union needed it in order to administerand enforce the bargaining agreement.In other similar cases, where the information soughtconcerning the relationship of an employer party to abargaining agreement with another employer not in com-pliance with that agreement has a reasonable, or proba-ble relevance to the union's statutory duty to administerand enforce the bargaining agreement, the Board hasheld that the employer party to the agreement mustsupply the information requested. See Doubarn SheetMetal, 243 NLRB 821 (1979); Leonard B. Hebert, Jr. &Co., 259 NLRB 881 (1981); Associated General Contrac-tors of California, 242 NLRB 891 (1979). In the presentinstance, if the Respondent and Weathervane constitute asingle employer, or alter egos, within the purposes of theAct, employing employees within the apropriate unit,then it would appear that the Respondent must complywith the agreement on behalf of all such employees. See,e.g., Pacific Aggregates, 231 NLRB 214 (1977). Here, theinformation secured by the Union from other sourcesclearly indicates that the two companies may, indeed, bea single employer (or alter egos), and justified the Unionin seeking relevant information from the Respondent toassist the Union in determining whether its agreementwith the Respondent has been violated. Finally, the ques-tions addressed to the Respondent by the Union are wellwithin the ambit of the inquiries found by the Board tobe reasonably relevant to a purpose in administering andenforcing a collective-bargaining agreement. See Dou-barn, supra, Leonard B. Hebert, supra; ACG of California,supra.On the basis of the above, and the record as a whole, Ifind that the Union has shown a reasonable and probable643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelevance of the information sought from the Respondentto the Union's statutory duty to administer and enforceits bargaining agreement with the Respondent, and thatthe Respondent, therefore, in refusing to supply the in-formation sought, violated Section 8(a)(1) and (5) of theAct.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The bargaining unit set forth in footnote 3 herein-above is a unit appropriate for collective bargainingwithin the meaning of Section 9(a) of the Act.4. At all times material to this proceeding, the Unionwas and continues to be the exclusive representative ofthe employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.5. The Respondent, by failing and refusing to give theUnion the information requested in the Union's letters tothe Respondent dated December 29, 1981, and January15, 1982, with reference to the Respondent's relation-ships and dealings with Weathervane, Inc., violated Sec-tions 8(aXl) and (5) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Sections 2(67) and (7) of the Act.THE REMEDYIt having been found that the Respondent violated theAct by its refusal and failure to supply the Union withcertain information requested in the Union's letters ofDecember 29, 1981, and January 15, 1982, which infor-mation is relevant and necessary to the Union's obliga-tion to represent the employees in the contractual bar-gaining unit, it will be recommended that the Respond-ent cease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes of theAct.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Ray C. Lapp Air Conditioning, Inc.,Cumberland, Maryland, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively with Sheet MetalWorkers International Association, Local Union 100, thes If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur.poses.Union herein, as the exclusive bargaining representativeof its employees in the appropriate bargaining unit setforth in footnote 3, above, by refusing or failing to fur-nish the Union or its agents, on request, the informationset forth in the Union's letters to the Respondent datedDecember 29, 1981, and January 15, 1982, including thefollowing: advising (I) whether any officer or director ofthe Respondent occupies any position as officer, director,or employee of Weathervane, Inc., herein Weathervane;(2) which, if any, shareholders of stock in the Respond-ent serve as shareholders of Weathervan; (3) whetherany officer or director of the Respondent owns stock inWeathervane and, if so, what percentage of stock isowned by that individual; (4) whether any supervisoremployed by the Respondent has served as supervisor ofemployees employed by Weathervane; (5) whetherWeathervane has subcontracted any work from the Re-spondent within the trade and territorial jurisdiction ofthe Union; (6) whether any contracts between the Re-spondent and any other contractor have been assigned toWeathervane, and also whether any contracts betweenWeathervane and any other contractor have been as-signed to the Respondent; (7) whether any employees ofthe Respondent have been employed by Weathervaneand the terms of such employment; (8) whether anyequipment, material, supplies, or vehicles have been ex-changed by and between the Respondent and Weather-vane and, if so, the rate for compensation for any suchexchange. Such information shall be brought up to dateuntil the time such information is furnished to the Union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the purposes of the Act.(a) Furnish to the Union, on request, the informationreferred to an set forth above in section l(a) of thisOrder.(b) Post at its operations at Cumberland, Maryland,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the RegionalDirector for Region 5, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."644